SMITH, Justice.
In this case Cameron county recovered judgment for the use and benefit of certain school districts against John G. Champion and others as sureties upon the bonds of the Texas Bank & Trust Company, in its capacity as official depository of said school districts. The depository failed, resulting in the loss of balances of deposits of public funds belonging to the districts, in the aggregate sum of $3,269.62. The county reeovéred of the sureties the amount of said balances, together with 6 per cent, interest thereon from the date of the default, and the sureties have appealed.
The appeal involves the one question decided in the companion case of John G. Champion et al. v.' Cameron County et al., 75 S.W. (2d) 465, this day handed down by this court, and for the reasons stated in that opinion the judgment of the trial court herein will be reformed so qs to decree recovery in favor of appellees against appellants in the sum of $3,269.62, together with interest, thereon at the rate of 1.77 per cent, per annum from December 13, 1932, until the date of said judgment, the whole amount to bear interest thereafter at the rate of 6 per cent, per an-num until paid.
Reformed and affirmed.